Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62508016, filed 05/18/2017.

Claims 1-25 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tsishkou et al. [US 20190122077 A1, March 15, 2017].

an apparatus for detecting novel data, comprising: a processor ([0179] the vehicle 100 also includes: [0180] a processor, hosting a deep neural network, configured to classify both generic and rare cases (previously unseen) based on the series of digital files); and
a discriminator of a generative adversarial network, trained iteratively via the processor with a generator of the generative adversarial network ([0015] localizing discriminative class-specific features within the original data processed through the first deep neural network and mapping the discriminative class-specific features as spatial-probabilistic labels (Label-B)) to: receive data to be classified ([0011] capturing image data as original data (Data-A)); and
classify the received data as novel data in response to detecting that the received data does not correspond to known categories of data ([0057] training a third combined deep neural network (DNN-G) by: [0058] supplying original data (Data-A) containing generic and rare cases, specified labels (Label-A) and the penalty matrix; and [0059] outputting primary combined decision and feature spaces used to classify both generic and rare cases (not correspond to known categories of data / previously unseen) of the original data into the specified labels according to the penalty matrix).

With respect to dependent claim 2, Tsishkou teaches wherein the discriminator is trained iteratively with the generator based on training data, wherein the generator is to generate second novel data based on the training data using a loss function ([0037] using a loss function working with specified labels into the process that uses spatial-probabilistic labels related to spatial locations and Combination of both feature spaces makes it then possible to train a deep neural network that can confidently discriminate between various types of misclassification errors since it can also discriminate by universal features, which were previously indistinctly merged in class-specific only feature/decision spaces).

With respect to dependent claim 3, Tsishkou teaches wherein the generator is trained based on a boundary-seeking loss function ([0039] the training step of the second-deep neural network (DNN-C) further includes: [0040] resizing spatial-probabilistic labels (Label-B); [0041] creating batches (or mini-batches) of original data with corresponding resized spatial-probabilistic labels to learn universal feature and decision spaces via back-propagation of feedback generated by a universal loss function; [0042] estimating localization and probability of the discriminative class-specific features independently from specified labels (Label-A); [0043] classifying rare cases of the original data into resized spatial-probabilistic labels (Label-B*).).

With respect to dependent claim 4, Tsishkou teaches wherein the generator is trained based on a feature-matching loss function ([0045] the training step of the first combined deep neural network (DNN-D) further includes: [0046] combining at least one universal feature space and at least one class-specific feature space into at least one integrated feature space forming the primary combined class-specific and universal feature space with different learning rates; [0047] combining at least one universal decision space and at least one class-specific decision space into at least one integrated decision space forming the primary combined class-specific and universal decision space; [0048] using a combined loss function of the universal loss function of the second-deep neural network and a class-specific loss function of the first deep neural network to provide feedback for original data belonging to any label out of the primary combined specified and spatial-probabilistic labels (Label-A+B*)).

With respect to dependent claim 5, Tsishkou teaches wherein the generator is trained based on a combined loss function based on a boundary-seeking loss function and a feature- matching loss function ([0051] the training step of the second combined deep neural network (DNN-F) further includes: [0052] starting from trained first combined deep neural network (DNN-D); [0053] extending feature and decision spaces by adding hidden layers if required, with a purpose to increase network's capacity to host newly learned features and decisions; [0054] modifying a loss function of the second combined deep neural network or batches of unlabeled data by using more data samples for the rare cases, with higher penalty on misclassification based on the penalty matrix).

With respect to dependent claim 6, Tsishkou teaches wherein the discriminator is trained based on novel data samples generated by the generator based on training data ([0037] combination of both feature spaces makes it then possible to train a deep neural network that can confidently discriminate between various types of 

With respect to dependent claim 7, Tsishkou teaches wherein the discriminator is to classify the received data as a particular class in response to detecting that the received data corresponds to a known class of data ([0014] training a first deep neural network (DNN-A) used to classify generic cases of the original data (Data-A) into specified labels (Label-A); [0015] localizing discriminative class-specific features within the original data processed through the first deep neural network and mapping the discriminative class-specific features as spatial -probabilistic labels (Label-B); [0016] training a second-deep neural network (DNN-C) used to classify rare cases of the original data into the spatial -probabilistic labels; and [0017] training a combined deep neural network (DNN-D) used to classify both generic and rare cases of the original data into primary combined specified and spatial -probabilistic labels (Label-A+B*)).

With respect to dependent claim 8, Tsishkou teaches wherein the discriminator is to classify the received data as a particular class in response to detecting that the received data includes a higher probability score for the particular class than other classes ([0121] the heatmap shows most discriminative patches locations on a map in some pre-defined coloured areas (e.g. red), which are spatial -probabilistic labels…..each heatmap is normalized between min/max values to fit 0:256 range. Such a heatmap is a Label-B sample for corresponding image).

wherein the novel data includes data different from training data ([0066] the initial deep neural network (DNN-A), which was used to initialize learning of unseen/rare case through misclassification mistakes and construction of better feature/decision spaces can therefore be replaced with more accurate and reliable global network (DNN-A to DNN-G) and such entire process can be repeated again. Each reinforcement loop will benefit from learning new information, which has not been not learned at previous stages, that comes from almost unlimited source of unlabeled data, and will therefore not significantly saturate).

With respect to dependent claim 10, Tsishkou teaches wherein the received data includes visual data, text, speech, a genetic sequence, a biomedical signal, a marker, or any combination thereof ([0025] classifying generic and rare cases based on the captured images. 
[0064] the training step of the third combined deep neural network (DNN-G) uses knowledge transferred from the trained second combined deep neural network (DNN-F) which could classify input unlabeled data into sub-labels of mistakes).

Regarding claims 11-25; the instant claims recite substantially same limitations as the above-rejected claims 1-10 and are therefore rejected under the same prior-art teachings.


Response to Amendment
In response to the 02/05/2021 office action claims 2, 8-10 and 12-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-25 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 06/07/2021 have been considered. The arguments are persuasive, therefore the new ground of rejection is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153